BLANCHE, Justice,
dissenting.
The trial counsel involved in this proceeding is a sincere, conscientious and professional prosecutor and in this writer’s opinion one of the most capable criminal trial tacticians in this state. What he has done wrong in this case is to choose jurors, in his judgment, who will give the State a fair trial.
Our decision forces him in the future to include a certain percentage of blacks on every jury trial in which he participates and state for the record each time he excuses a black that he or she is being excused for some reason other than race. The percentage would have to be one which he would have to estimate to satisfy this Court that he was not using racist tactics in excluding blacks. See Footnote 1 of the opinion.
If anything is wrong, it is the system, not the prosecutor. I am unable to criticize him for performing his duties in accordance with the law which gives the State twelve peremptory challenges.
For the above reasons, I respectfully dissent.